Case 2:17-cv-11462-SJM-RSW ECF No. 68, PageID.2657 Filed 04/14/20 Page 1 of 9




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

    EPLET, LLC and RACER
    PROPERTIES LLC,                              Case No. 2:17-cv-11462

               Plaintiffs,                       HONORABLE STEPHEN J. MURPHY, III

    v.

    DTE PONTIAC NORTH, LLC and
    DTE ENERGY SERVICES, INC.,

               Defendant.
                                         /

                 STIPULATED ORDER FOR: (I) ENTRY OF
             SEPARATE JUDGMENT IN FAVOR OF DEFENDANT
           DTE ENERGY SERVICES, INC.; AND (II) STAYING ACTION

          WHEREAS, on May 6, 2017, plaintiffs RACER Properties LLC, a Delaware

    limited liability company, and EPLET, LLC (collectively, the "Plaintiffs")

    commenced the above-captioned action (this "Action") against DTE Pontiac North,

    LLC ("DTEPN") and DTE Energy Services, Inc. ("DTE Energy") by the filing of

    their complaint (the "Complaint") [ECF 1] in this Action1;

          WHEREAS, on July 28, 2017, the Defendants filed a motion to dismiss the

    Complaint [ECF 11], which the Court granted in part and denied in part by order

    dated March 23, 2018 [ECF 27] (the "First Dismissal Order");

          WHEREAS, on April 13, 2018, the Plaintiffs filed a motion for

    reconsideration [ECF 29] of the First Dismissal Order, which the Court denied by




1   DTEPN and DTE Energy are collectively referred to as the "Defendants."

                                             1
Case 2:17-cv-11462-SJM-RSW ECF No. 68, PageID.2658 Filed 04/14/20 Page 2 of 9




 order dated February 26, 2019 [ECF 41];

       WHEREAS, on May 4, 2018, the Plaintiffs filed a motion for leave to file an

 amended complaint [ECF 34], which the Court granted in part and denied in part

 by order dated February 26, 2019 [ECF 41];

       WHEREAS, on March 26, 2019, the Plaintiffs filed an amended complaint

 (the "Amended Complaint") [ECF 42];

       WHEREAS, on April 8, 2019, the Defendants filed a motion to dismiss the

 Amended Complaint (the "Motion to Dismiss Amended Complaint") [ECF 47] and

 motion to strike certain allegations of the Amended Complaint (the "Motion to

 Strike") [ECF 46];

       WHEREAS, the Court granted in part and denied in part the Motion To

 Dismiss Amended Complaint and Motion to Strike by order dated February 19,

 2020 [ECF 61] (the "Second Dismissal Order," together with the First Dismissal

 Order, the "Dismissal Orders");

       WHEREAS, the Court, by the Dismissal Orders, dismissed all claims

 against DTE Energy;

       WHEREAS, on March 4, 2020, the Plaintiffs filed an amended complaint

 [ECF 62] pursuant to the Second Dismissal Order;

       WHEREAS, following entry of the Second Dismissal Order, the Plaintiffs

 and Defendants have been engaged in discussions as to the most efficient manner

 of litigating this Action, with a focus on reducing costs and conserving judicial

 resources;

                                        2
Case 2:17-cv-11462-SJM-RSW ECF No. 68, PageID.2659 Filed 04/14/20 Page 3 of 9




       WHEREAS, the parties have stipulated and agreed, subject to this Court's

 approval, to: (i) entry of a separate final judgment in favor of DTE Energy (the

 "DTE Energy Judgment") in this Action pursuant Federal Rule of Civil Procedure

 54(b); and (ii) stay this Action against DTEPN pending a ruling of the United

 States Court of Appeals for the Sixth Circuit (the "Sixth Circuit") on the Plaintiffs'

 appeal of the DTE Energy Judgment;

       WHEREAS, the parties have further stipulated and agreed, subject to this

 Court's approval, that if the Sixth Circuit affirms the dismissal of all claims in this

 Action against DTE Energy, then Plaintiffs shall cause the voluntary dismissal of

 this action as to DTEPN, with prejudice;

       WHEREAS, this Stipulation will result in the most efficient administration

 of this Action, by reducing the parties' legal fees and expenses and conserving

 judicial resources, because: (i) it will result in the dismissal of all claims in this

 Action, including those claims against DTEPN, with prejudice, if the Sixth Circuit

 affirms the Court's prior dismissal of all claims against DTE Energy; (ii) if the

 Sixth Circuit reverses the dismissal of any of the claims against DTE Energy, then

 there will only be a single trial of all claims against DTEPN and DTE Energy in

 this Action; and (iii) the stay of this action will terminate automatically in the event

 that the Sixth Circuit reverses the dismissal of any of the claims against DTE

 Energy;

      WHEREAS, there is no just reason for the delay in entry of a separate

judgment dismissing all claims in this Action against DTE Energy so as to allow



                                            3
Case 2:17-cv-11462-SJM-RSW ECF No. 68, PageID.2660 Filed 04/14/20 Page 4 of 9




appellate review;

       NOW, THEREFORE:

       IT IS HEREBY ORDERED as follows:

      1.     Concurrently herewith, the Court is entering a separate judgment in

favor of DTE Energy dismissing all claims against it in the form annexed hereto as

Exhibit A (the "DTE Energy Judgment"); and

      2.     Based upon the consent of the Plaintiffs and the Defendants: (i) this

Action is STAYED, pending a decision from the Sixth Circuit on an appeal of the

DTE Energy Judgment to be filed by the Plaintiffs; (ii) if the Sixth Circuit affirms

this Court's dismissal of all of the Plaintiffs' claims against DTE Energy, Plaintiffs

shall cause this Action against DTEPN to be voluntarily dismissed, with prejudice

(and for the avoidance of doubt Plaintiffs shall be deemed to have waived all rights

to appeal or seek reconsideration as to dismissal of any claims asserted against

DTEPN in this Action); and (iii) if the Sixth Circuit reverses the dismissal of any of

the claims against DTE Energy, the stay of this Action will terminate automatically.

SO ORDERED,


                                       s/ Stephen J. Murphy, III
                                       STEPHEN J. MURPHY, III
                                       United States District Judge
Dated: April 14, 2020




                                          4
Case 2:17-cv-11462-SJM-RSW ECF No. 68, PageID.2661 Filed 04/14/20 Page 5 of 9




STIPULATED AND AGREED on April 13, 2020 by:

Plaintiffs RACER Properties LLC, a Delaware
limited liability company, and EPLET, LLC,
a Delaware limited liability company, as
environmental response trust administrative
trustee for the Revitalizing Auto Communities
Environmental Response Trust

/s/ Frances Belzer Wilson (with consent)
Frances Belzer Wilson (P68650)
Alfredo Casab (P53699)
Dawda, Mann, Mulcahy & Sadler, PLC
39533 Woodward Avenue, Suite 200
Bloomfield Hills, Michigan 48304
(248) 642-3700
fwilson@dmms.com
acasab@dmms.com
Counsel for Plaintiffs

/s/ Michael V. Blumenthal (with consent)
Michael V. Blumenthal
Thompson & Knight LLP
900 Third Avenue
New York, New York 10022
(212) 751-3001
michael.blumenthal@tklaw.com
Co-Counsel for Plaintiffs

Defendants DTE Pontiac North, LLC, a Michigan
limited liability company, and DTE Energy Services,
Inc. a Michigan corporation

/s/ Joel C. Bryant
Joel C. Bryant (P79506)
Miller, Canfield, Paddock and Stone, P.L.C.
101 North Main Street, 7th Floor
Ann Arbor, Michigan 48104
(734) 663-2445
bryant@millercanfield.com
Local Counsel for Defendants

/s/ Peter S. Partee, Sr.
Peter S. Partee, Sr.
Hunton Andrews Kurth LLP


                                           5
Case 2:17-cv-11462-SJM-RSW ECF No. 68, PageID.2662 Filed 04/14/20 Page 6 of 9




200 Park Avenue
New York, New York 10166
(212) 309-1000
ppartee@hunton.com
Counsel for Defendants




                                     6
Case 2:17-cv-11462-SJM-RSW ECF No. 68, PageID.2663 Filed 04/14/20 Page 7 of 9




                            Exhibit A




                                     7
Case 2:17-cv-11462-SJM-RSW ECF No. 68, PageID.2664 Filed 04/14/20 Page 8 of 9




                     UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF
                     MICHIGAN (SOUTHERN DIVISION)

 RACER PROPERTIES LLC,
 and EPLET, LLC,

       Plaintiffs,                           Case No. 2:17-cv-11462-SJM-RSW
                                             Hon. Stephen J. Murphy, III
 v.                                          Hon. Magistrate R. Steven Whalen

 DTE PONTIAC NORTH, LLC,
 and DTE ENERGY SERVICES,
 INC.,

       Defendants.



       [PROPOSED] FINAL JUDGMENT OF ALL CLAIMS AGAINST
             DEFENDANT DTE ENERGY SERVICES, INC.

       The Court having dismissed all claims of Plaintiff RACER Properties LLC,

 a Delaware limited liability company, and of Plaintiff EPLET, LLC (collectively,

 the "Plaintiffs") in this matter against Defendant DTE Energy Services, Inc. ("DTE

 Energy") by opinions and orders dated March 23, 2018 [ECF27] and dated

 February 19, 2020 [ECF61]; and the Court being otherwise fully informed:

       NOW THEREFORE, IT IS HEREBY ORDERED that pursuant to opinions

 and orders of this Court dated March 23, 2018 [ECF27] and dated February 19,

 2020 [ECF61], Plaintiffs' claims in this Action against Defendant DTE Energy

 were dismissed;

       IT IS FURTHER ORDERED that there is no just reason for delay in

 entering a final judgment of Plaintiffs' claims against Defendant DTE Energy and,



                                         8
Case 2:17-cv-11462-SJM-RSW ECF No. 68, PageID.2665 Filed 04/14/20 Page 9 of 9




 therefore, pursuant to Fed. R. Civ. P. 54(b), this order is a final judgment as to

 Defendant DTE Energy.

        IT IS SO ORDERED.


                                          _______________________________
                                                   Stephen J. Murphy III,
                                                   United States District Judge




35683981.2\156798-00001




                                         9
